People v Shamsiddeen (2014 NY Slip Op 06848)
People v Shamsiddeen
2014 NY Slip Op 06848
Decided on October 8, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on October 8, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentTHOMAS A. DICKERSON, J.P.
JOHN M. LEVENTHAL
CHERYL E. CHAMBERS
L. PRISCILLA HALL, JJ.


2010-02299
 (Ind. No. 152/08)

[*1]The People of the State of New York, respondent, 
vKasib Shamsiddeen, also known as Kasid Shamsiddeen, also known as Titus Shamsiddeen, appellant.
Kasib Shamsiddeen, also known as Kasid Shamsiddeen, also known as Titus Shamsiddeen, Auburn, N.Y., appellant pro se.
William V. Grady, District Attorney, Poughkeepsie, N.Y. (Joan H. McCarthy of counsel), for respondent.
Yasmin Daley Duncan, Brooklyn, N.Y., former appellate counsel.
DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated August 22, 2012 (People v Shamsiddeen, 98 AD3d 694), affirming a judgment of the County Court, Dutchess County, rendered February 22, 2010.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
DICKERSON, J.P., LEVENTHAL, CHAMBERS and HALL, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court